      
      




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                      ***
 7       PROF-2013-S3 LEGAL TITLE TRUST,                          Case No. 2:16-cv-02800-APG-PAL
 8                                              Plaintiff,                   ORDER
              v.
 9                                                                   (Subst Atty – ECF No. 20)
         TERRASINI UNIT OWNERS
10       ASSOCIATION, et al.,
11                                         Defendants.
12           This matter is before the court on the Substitution of Attorneys (ECF No. 20). Adam
13   Knecht seeks leave to be substituted in the place of Edward Boyack for defendant Terrasini Unit
14   Homeowners Association. LR IA 11-6(b) provides that “[n]o attorney may withdraw after
15   appearing in a case except by leave of the court after notice has been served on the affected client
16   and opposing counsel.” LR IA 11-6(c) provides that the signature of an attorney to substitute in a
17   case “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or
18   hearing, by the discovery plan, or in any court order.” LR IA 11-6(d) also provides that the
19   substitution of an attorney “shall not alone be reason for delay of pretrial proceedings, discovery,
20   the trial, or any hearing in this case.”
21            Having reviewed and considered the matter,
22           IT IS ORDERED that:
23           1. The Substitution of Attorney (ECF No. 20) is GRANTED.
24           2. Adam Knecht is substituted in place of Edward Boyack for defendant Terrasini Unit
25                 Homeowners Association, subject to the provisions of LR IA 11-6(b), (c) and (d).
26           DATED this 11th day of October, 2018.
27
                                                                 PEGGY A. LEEN
28                                                               UNITED STATES MAGISTRATE JUDGE
                                                             1
